DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 17562955 filed on 10/12/2022. Claims 1-8 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Pub. No. 2014/0339509 A1) in view of Hasegawa (US Patent Pub. No. 2012/0133575 A1).
Regarding claim 1, Choi teaches a display apparatus (Choi, [0007], light-emitting display apparatus) comprising: 
a display element configured to emit light (Choi, Fig. 1, organic light2emitting device 200); 
a first refractive layer on the display element, the first refractive layer having a top surface with a concave surface corresponding to the display element (Choi, Fig. 1, first lens sub-layer 410, light direction is changed as it passes through the first lens sub-layer 410 as shown by the arrows in Fig. 1, i.e. refracted; Choi, [0063], a first surface of first lens sub-layer 410 may include a concave recess); 
a light extraction pattern on the concave surface of the first refractive layer (Choi, Fig. 1, second lens sub-layer 420); and 
a second refractive layer on the first refractive layer, the second refractive layer covering the first refractive layer and the light extraction pattern (Choi, Fig. 1, color filters 510, light direction is changed as it passes through the color filters 510 as shown by the arrows in Fig. 1, i.e. refracted).
Choi does not seem to explicitly teach the light extraction pattern having an island shape.
However, in a related art of using optical elements to redirect lights from each subpixel, Hasegawa teaches a light extraction pattern having an island shape (Hasegawa, Figs. 1 and 3E, microlenses 20a).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the light extraction pattern of Choi to be island shape, as suggested by Hasegawa, rather than one continuous sheet. The suggestion/motivation would have been in order to reduce the amount of material used (Choi, Fig. 1 compared to Hasegawa Fig. 1, less material is used).
Regarding claim 2, Choi in view of Hasegawa teaches the limitations of the parent claim 1 and further teaches an encapsulation member between the display element and the first refractive layer (Choi, Fig. 1, encapsulating film 300 between organic light-emitting device 200 and first lens sub-layer 410).
Regarding claim 8, Choi in view of Hasegawa teaches the limitations of the parent claim 1 and further teaches the display element comprises a first display element configured to emit light of a first color and a second display element configured to emit light of a second color (Choi, [0051], organic light-emitting device 200 includes sub-pixels P1, P2 and P3 defined to emit different colors, i.e. red, green and blue), 
wherein the light extraction pattern on the concave surface of the first refractive layer corresponding to the first display element and the light extraction pattern on the concave surface of the first refractive layer corresponding to the second display element are different from each other in at least one of a shape, a size, and a number (Choi, Figs.1-2 and [0072], the size of lens unit 425 which includes the second lens sub-layer 420 are different in size for the different color sub-pixels).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Pub. No. 2014/0339509 A1) in view of in view of Hasegawa (US Patent Pub. No. 2012/0133575 A1) and Lee (US Patent Pub. No. 2016/0283005 A1).
Regarding claim 3, Choi in view of Hasegawa teaches the limitations of the parent claim 2. Choi in view of Hasegawa does not seem to explicitly teach an input sensing layer between the encapsulation member and the first refractive layer and comprising a sensing electrode.
However, in the related art of OLED displays, Lee teaches that it is well-known in the art to provide a touch panel to an OLED display to provide intuitive manipulation for the users (Lee, [0009]). And Lee also teaches a way to incorporate a touch panel is by providing an input sensing layer between an encapsulation member and an optical layer and comprising a sensing electrode (Lee, Fig. 3B, touch sensing layer 220 with touch conductive layers 221 and 225, is between protective layer 150 and optical member 240).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate a touch sensor in the way as suggested by Lee for the display of Choi in view of Hasegawa. The suggestion/motivation would have been in order to have a reduced thickness and manufacturing cost as compared to other processes (Lee, [0124]).
When incorporating the touch sensor of Lee in the display of Choi in view of Hasegawa, the touch sensor is to be placed between a protective layer and an optical member, which corresponds to the encapsulating film 300 and first lens sub-layer 410 respectively, which reads on the encapsulation member and first refractive layer of the claim.


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the recitation of the different refractive index for the different components in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. [0064]-[0066] of Choi discloses the potential refractive index of the first lens sub-layer and second lens sub-layer which reads on the first refractive layer and light extraction pattern respectively of the instant claims. However, Choi discloses that the second lens sub-layer have a higher refractive index than the first lens sub-layer which contrasts the equal refractive index of claim 5. Choi does not explicitly teach the refractive index of color filters, which reads on the second refractive layer of the instant claim. And search was performed and the prior art does not seem to teach or suggest a higher refractive index is used for the color filters in a similar configuration as Choi.
Regarding claims 6 and 7, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the relative height of the components in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. Figs. 1 and 2 of Choi shows that the top surface of second lens sub-layer 420 is higher than the first lens sub-layer 410, and would require that to work properly and hence would not read on the same or less height as recited in the claims as a whole. And search was performed and the prior art does not seem to teach or suggest such modification in a similar configuration as Choi while maintaining its functionality.

Response to Arguments
Applicant’s arguments with respect to the rejected claims as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Hasegawa being used in the current rejections under new grounds of rejection necessitated by amendment. Specifically, microlenses 20a in Figs. 1 and 3E of Hasegawa teach light extraction pattern having an island shape. See above rejections for full detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693